         Case 5:18-cv-03177-JTM Document 34 Filed 11/25/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


VICTOR LOGAN,
           Petitioner,

       vs.                                                 No. 18-3177-JTM

SHANNON MEYER, Warden, et al.,
          Respondents.



                             MEMORANDUM AND ORDER



       By prior Order (Dkt. 26), the court denied state prisoner Victor Logan’s habeas

corpus petition. The matter is now before the court on Logan’s Motion for Leave to

Appeal in forma pauperis. Although the court has also denied Logan’s request for a

certificate of appealability (Dkt. 32), the standards for relief are different. Leave to

proceed in forma pauperis may be allowed so long as a appeal is taken in good faith. See

Seadin v. Williams, 800 F. App'x 673, 674 (10th Cir. 2020), cert. denied, No. 20-5732, 2020

WL 6551825 (Nov. 9, 2020). A petitioner’s burden for a certificate of appealability “is

considerably higher” than the burden of “good faith” for leave to proceed in forma

pauperis. Moore v. Pemberton, 110 F.3d 22, 24 (7th Cir. 1997) (per curiam).

       The court finds no reason to believe the appeal is not taken in good faith, and the

financial records show petitioner is entitled to relief.
        Case 5:18-cv-03177-JTM Document 34 Filed 11/25/20 Page 2 of 2




      IT IS HEREBY ORDERED this day of November, 2020, that petitioner’s motion

(Dkt. 33) for leave to proceed is GRANTED.



                                       J. Thomas Marten
                                       J. Thomas Marten, Judge




                                         2
